DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.

For the sake of clarifying the record, regarding the applicant’s account of an alleged interview, the examiner is not aware of any communication by the applicant’s representative or claim amendments, on or before 22 March 2021 regarding this application.

	Regarding the double patenting rejection, a provisional nonstatutory double patenting rejection (that can be held in abeyance until allowable subject matter is identified) is when the patentably indistinct claims have not in fact been patented.  
In this case, the conflicting claims are not co-pending.  Claims 1-20 were not provisionally rejected on the ground of non-statutory obviousness-type double patenting as stated by the applicant, because the claims of the conflicting application have already been patented (U.S. Patent 10,573,521; issued 25 February 2020).

A proper reply to this type of double patenting rejection requires at least one of the following:
Convincing arguments that the identified conflicting claims are patentably distinct;
Claim amendments with an explanation of how the conflicting claims are now patentably distinct;
Or a terminal disclaimer.

Regarding the gate dielectric of claims 1 and 15, the applicant argues that not all semiconductor devices and/or microelectronics include gate dielectrics.  While this statement may be generally true, the applicant’s disclosed invention (CMOS nanosheet transistors) in order to function, requires the gate dielectric and is essential.  The applicant does not have support for “all semiconductor devices and/or microelectronics,” only those disclosed in the written description.  The claimed device must be a structurally enabled and functional device as outlined in the previous 112b rejections.  The applicant has not cured the deficiencies of claim 7 and 15.  The applicant does not provide the essential structure elements.
	It appears that the applicant is asserting that the scope of the claims extend beyond the CMOS nanosheet transistors of the originally filed written description.  Before raising 112a rejections for written description and scope of enablement, the 

Drawings
The drawings were received on 22 March 2021.  These drawings are acceptable.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1 and 7 each recite “the metal layer scheme” which is not present in the disclosure in the singular.  Does the applicant mean the same as “dual metal layer scheme” since there is no disclosure of only a single work function adjusting layer in the CMOS structure?

The amendment filed 22 March 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Referring to claim 1, how does “that does not remove the gate dielectric” relate to the composition of the etch stop?  There is no disclosure relating the removal, or not, of the gate dielectric with respect to the composition of the etch stop layer.
Applicant is required to cancel the new matter in the reply to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,573,521. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant patent are broader than and encompassed by those of the patent.
Claims of Instant Application
Claims of U.S. Patent 10,573,521
1
1
2
2
3
2
4
3
5
3
6
4
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
13
15
14
16
15
17
16
19
16


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 1, how does “that does not remove the gate dielectric” relate to the composition of the etch stop?  There is no disclosure relating the removal, or not, of the gate dielectric with respect to the composition of the etch stop.  Does the applicant mean “that does not remove the etch stop layer?” (see par. 30).  Appears to be the same as “selective” as in claim 1 of the U.S. Patent 10,573,521.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear as to the limiting effect of “that does not remove the gate dielectric” with respect to the composition of the etch stop.
Claim 17 recites the limitation "the first work function adjusting layer."  There is insufficient antecedent basis for this limitation in the claim.

Claim 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
The structural relationship of a gate dielectric with respect to the nanosheets of the first stack.

Claims 7-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Claims 7 omits the gate dielectric of the first stack.  According to the disclosure, the etch stop layer is formed on the gate dielectric that is on each of the nanosheets.  There is no disclosure of forming the etch stop layer without having the necessary gate dielectric present.  The applicant’s inventive concept is to avoid gate stack attack due to excessive wet etching (title) in the nanosheet devices during CMOS process flow (par. 21-22).  The entirety of the description is directed to forming field effect transistors (par. 24-31), of which the gate dielectric is essential.  It is noted that the work function adjusting layers are described in the written description as gate metals (20 and 30 respectively).
Claim 15 is directed towards an electrical device.  Currently claim 15 does not recite the necessary structural elements to provide a functioning enabled electrical device.  It is unclear as to how the electrical device can function as claimed.  As insofar as claimed, the structure of claim 15 is a non-functioning intermediate structure lacking 
The applicant only claims the following elements:
substrate (5)
a first stack (11a) of suspended nanosheets (10)
a second stack (11b) of suspended nanosheets (10)
etch stop layer (25)
a gate dielectric (15) of said first stack;
work function adjusting metal containing layer (20)
The etch stop layer (25) not present in the second stack (11b) and the work function adjusting metal containing layer (20) is present on the etch stop layer (25), which is on the first stack (11a).
The final working electrical device is shown in applicant’s Fig. 11, however, the applicant’s claimed electrical device of claim 15 looks like the following figure:

    PNG
    media_image1.png
    590
    810
    media_image1.png
    Greyscale

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896